Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 29, 2020

The Court of Appeals hereby passes the following order:

A21D0060. RYAN BROWN v. JULIANNA HAMIL.

      On April 13, 2020, the juvenile court entered its order denying Ryan Brown’s
“Petition to Determine Paternity and Legitimate Child.” The juvenile court concluded
therein that Brown had not abandoned his opportunity interest, had not abandoned the
child, and was not an unfit parent but nonetheless denied the petition on the ground
that said denial was in the child’s best interest.1 On June 3, 2020, Julianna Hamil, the
child’s biological mother, filed what she styled a “Limited Motion for New Trial
Based on Newly Discovered Evidence,” so that the juvenile court could consider
additional evidence as to Brown’s fitness. In response thereto, the trial court entered
its “Order Denying Motion for New Trial and Limited Order Reopening Evidence”
on September 1, 2020. Brown filed an application for discretionary appeal from the
denial of his motion for new trial on September 9, 2020, and Hamil filed a motion to
dismiss for lack of jurisdiction on September 18, 2020.
      Due to the juvenile court’s order reopening the evidence, the order for which
Brown seeks review is not a final judgment under OCGA § 5-6-34 (a) (1). Brown
was required to comply with the interlocutory appeal procedures of OCGA § 5-6-34
(b) and obtain a certificate of immediate review from the trial judge in order to appeal
the September 1 order. See Hann v. State, 292 Ga. App. 719, 720 (1) (665 SE2d 731)


      1
        Brown filed an application for discretionary appeal from the juvenile court’s
order of April 13, 2020, which we dismissed on the ground that he failed to comply
with interlocutory appeal procedures because her motion for new trial remained
pending below. See Case No. A20D0404, dismissed July 2, 2020.
(2008); Drake v. Clutter, 194 Ga. App. 644, 645 (391 SE2d 473) (1990). Moreover,
OCGA § 5-6-35, the discretionary appeal statute, does not excuse a party seeking
appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 833 (471
SE2d 213) (1996).
      Brown’s failure to comply with the interlocutory appeal procedures set forth
above deprives this Court of jurisdiction over this application. Accordingly, Hamil’s
motion to dismiss is hereby GRANTED and this application is hereby DISMISSED.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/29/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.